           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

RONNIE JNIXON                                               PLAINTIFF

v.                       No. 3:19-cv-383-DPM

KEVIN MOLDER, Sheriff, Poinsett County;
STEVE ROARKS, Administrator, Poinsett
County Sheriff's Office; DOYLE RAMIE,
Sergeant, Poinsett County Sheriff's Office;
and PATRI CA MARSHALL, Captain, Poinsett
County Sheriff's Office                                 DEFENDANTS

                                ORDER
     Nixon hasn't paid the filing fee or responded to the pending
recommendation; instead his mail is still being returned undelivered.
Doc. 11.   The Court adopts Magistrate Judge Volpe's unopposed
recommendation, Doc. 10.      FED.    R. CIV. P. 72(b) (1983 addition to
advisory committee notes).      Nixon's complaint will be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                   (I
                                 D.P. Marshall Jr.
                                 United States District Judge
